      Case 1:03-md-01570-GBD-SN Document 6204 Filed 05/11/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                      5/11/2020


In re:
                                                                      03-MDL-01570 (GBD)(SN)
         TERRORIST ATTACKS ON
         SEPTEMBER 11, 2001                                                     ORDER

-----------------------------------------------------------------X


SARAH NETBURN, United States Magistrate Judge:

         The Court has reviewed the submissions of the Plaintiffs’ Executive Committees

(“Plaintiffs”), the Kingdom of Saudi Arabia (“Saudi Arabia”), and Dallah Avco on the disputed

aspects of the proposed deposition protocol, ECF Nos. 6002-6004. The Court directs the parties

as follows:

         Paragraph 7 – Deadline for the Completion of Fact Depositions. The Court declines to set

a firm deadline for the completion of all fact depositions in light of the current public health

crisis. Depositions pertaining to the authentication of documents produced by non-parties should

proceed immediately via videoconference. After the Court resolves the outstanding witness

disputes, the parties should confer regarding the sequencing of the depositions of Saudi

government witnesses and should present a joint proposal to the Court regarding how those

depositions will proceed.

         Paragraph 8 – Identity of Non-Party Witnesses. The Court endorses Plaintiffs’ proposal.

Notices of the deposition of any non-party witness should be provided at least four weeks in

advance of the deposition.

         Paragraph 9 – Disclosure of Declarations. The Court endorses Saudi Arabia’s proposal.
     Case 1:03-md-01570-GBD-SN Document 6204 Filed 05/11/20 Page 2 of 3



       Paragraph 18 – Deposition Locations. Subject to public health concerns, the location of

depositions should be governed by the “Presumptively Acceptable Locations” provision from the

MDL Deposition Protocol. See ECF No. 3894, ¶ 31. Saudi Arabia may make an application to

conduct the depositions of current high-ranking officials who serve at the apex of a government

agency at a different location.

       Paragraph 20 – Additional Document Production. Saudi Arabia shall request that current

and former employees of Saudi Arabia voluntarily produce a curriculum vitae seven (7) days

before the deposition. Plaintiffs may demand the production of documents that are identified and

described with specificity during the course of a deposition, and the parties shall meet and confer

regarding any disputes, and file any motions, if necessary, with the Court.

       Paragraph 21 – Number of Depositions Allowed. Plaintiffs may not use any remainder

from their allotment of 25 Saudi government employee depositions for additional fact

depositions. Absent further information, the Court does not believe that any additional

depositions should be excluded from the 15 non-party fact deposition limit other than depositions

to establish authenticity of documents.

       Saudi Arabia will be subject to the same deposition limits and rules as Plaintiffs.

       Paragraph 31– Attendance at Depositions. Pursuant to Local Civil Rule 30.3, Saudi

Arabia’s and Dallah Avco’s party representatives may attend depositions.

       Paragraph 42 – Deposition Time Limits When Translators Are Used. All time limits for

depositions shall be increased by 50 percent (50%) in the event that the witness requires a

translator. While it is the Court’s experience that quality translators can conduct translation

services in close to real time, the Court recognizes that this may not always be the case and

directs the parties to allow for reasonable extensions of time where appropriate.



                                                  2
     Case 1:03-md-01570-GBD-SN Document 6204 Filed 05/11/20 Page 3 of 3



       Paragraph 54 – Re-Opening Depositions Based on Errata. The Court endorses Saudi

Arabia’s proposal. No witness shall be recalled for additional testimony absent a showing of

good cause.

       Expert Disclosures. The Court is inclined to permit the parties to obtain expert testimony.

The Court is reluctant, however, to delay the completion of jurisdictional discovery after all fact

witnesses have been deposed. Plaintiffs shall provide expert disclosures as soon as is reasonably

practicable, but no later than the date of completion of fact discovery.

SO ORDERED.




DATED:         May 11, 2020
               New York, New York




                                                 3
